Citation Nr: 0015828	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury, for purposes of accrued benefits.  

2. Entitlement to service connection for a skin disorder, for 
purposes of accrued benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter initially come before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the RO which denied service connection for a skin disorder 
and service connection for residuals of a head injury.  In 
May 1998 the veteran appeared and gave testimony at a hearing 
in Washington, D.C., before the undersigned Board member.  A 
transcript of this hearing is of record.  

The case was remanded by the Board in July 1998 for further 
development by the RO.  The veteran died in August 1998, 
while the case was in remand status.  In September 1998 the 
appellant submitted an Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving 
Spouse, to Include Accrued Benefits (VA Form 21-534).  The 
case is now before the Board on appeal from a December 1998 
rating action by the RO which denied service connection for a 
residuals of a head injury, for purposes of accrued benefits 
and entitlement to service connection for a skin disorder, 
for purposes of accrued benefits.  

In a statement dated in August 1998, prior to the veteran's 
death, he claimed entitlement to service connection for a 
psychiatric disorder. The RO has never taken any adjudicative 
action in regard to this claim.  Inasmuch as this claim was 
also pending at the time of the veteran's death, the Board is 
of the opinion that the appellant should be contacted by the 
RO and asked if she wished to claim service connection for a 
psychiatric disorder, for purposes of accrued benefits.  If 
the appellant responds in the affirmative, the RO should 
adjudicate this claim.  

REMAND

The veteran had contended that he developed a chronic skin 
disorder during his military service in the South Pacific.  
He also contended that he has residuals of a head injury, 
sustained when a falling tree limb struck him during his 
active service in New Guinea.  He further indicated that the 
residuals of head injury currently consist of headaches and 
that the skin disorder currently consists of onychomycosis.  

The Board also notes that the veteran's service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
record does contain a copy of a Daily Sick Report indicating 
that the veteran received medical treatment in July 1944, but 
the nature of his illness was not listed.  In a July 1995 VA 
clinical record there is a notation that the veteran has had 
onychomycosis on the toenails since World War II but it 
appears that this notation is based on history provided by 
the veteran.  The record also contains a statement from the 
veteran's brother to the effect that the veteran has had a 
skin disorder ever since he returned from the South Pacific, 
after service.  He also stated that, when the veteran 
returned from service, he had a bald patch on his head due to 
a head injury incurred during service.  

In its July 1998 remand, the Board noted that the veteran 
asserted that he has received treatment since 1960 for his 
skin disability and for headaches at the VA medical facility 
in Charleston, South Carolina.  The RO had requested only 
those records, which reflect treatment from July 1994 to the 
present from this facility.  The clinical records reflecting 
treatment at this facility prior to July 1994 are potentially 
relevant to the veteran's claim.  Robinette v Brown, 8 Vet. 
App. 69 (1995).  Since that was the case, the Board, in its 
July 1998 remand instructed the RO to obtain the veteran's 
treatment records from the Charleston, South Carolina VA 
medical facility.  

As noted earlier, the veteran died in August 1998, while the 
case was in remand status.  It does not appear that the RO 
made any attempt to obtain the VA records from the Charleston 
facility.  However, since VA treatment records are deemed to 
be in the constructive possession of the VA from the time of 
their creation, such records must therefore be considered as 
evidence which was of record at the time of the veteran's 
death.  Therefore, these records must be obtained prior to 
appellate consideration of the appellant's claims for service 
connection for residuals of a head injury, for purposes of 
accrued benefits, and service connection for a skin disorder, 
for purposes of accrued benefits.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment at the VA Medical 
Center in Charleston, South Carolina, 
commencing in 1960 and prior to July 
1994.  All records obtained should be 
associated with the claims folder.  

2. Then the RO must review the 
appellant's claims of service 
connection for the residuals of a head 
injury, for purposes of accrued 
benefits, and service connection for a 
skin disability, for purposes of 
accrued benefits, on the basis of all 
the relevant evidence in the veteran's 
claims folder.  If these benefits are 
not granted, the RO should provide the 
appellant and her representative with 
a supplemental statement of the case 
containing the appropriate law and 
regulations and afford them a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.

No action is required of the appellant unless she is so 
informed.  The purpose of this remand is to obtain additional 
clarifying evidence and ensure that the appellant receives 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




